Citation Nr: 0618808	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type 2, as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension 
claimed as secondary to diabetes mellitus, Type 2.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for right ear hearing 
loss, to include whether new and material evidence has been 
presented to reopen a prior final denial.

5.  Entitlement to service connection for tinnitus, to 
include whether new and material evidence has been presented 
to reopen a prior final denial.

6.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an adverse rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2005, the veteran testified at a Travel 
Board hearing before C.W. Symanski, who is the Veterans Law 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type 2, as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for hypertension 
claimed as secondary to diabetes mellitus, Type 2.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for right ear hearing 
loss, to include whether new and material evidence has been 
presented to reopen a prior final denial.

5.  Entitlement to service connection for tinnitus, to 
include whether new and material evidence has been presented 
to reopen a prior final denial.

6.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an adverse rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 2005, the veteran testified at a Travel 
Board hearing before C.W. Symanski, who is the Veterans Law 
Judge rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing.  38 U.S.C.A. § 7102(b) (West 2002).

The veteran appears to have raised a claim of entitlement to 
service connection for a lumbar spine disability.  See VA 
Form 21-4138 received June 7, 2002.  This issue is referred 
to the RO for appropriate action.



FINDINGS OF FACT

1.  An unappealed RO rating decision dated February 1994 
denied a claim of entitlement to service connection for right 
ear hearing loss on the basis that there was no competent 
evidence of a current disability for VA purposes.

2.  Evidence submitted since the RO's February 1994 rating 
decision is new and material as it includes a November 2002 
VA audiology examination report that demonstrates a current 
right ear hearing loss disability per VA standards, and 
includes opinion that the veteran's right ear hearing loss 
disability results from in-service noise exposure.

3.  The veteran's right ear hearing loss disability results 
from in-service noise exposure.

4.  An unappealed RO rating decision dated February 1994 
denied a claim of entitlement to service connection for 
tinnitus on the basis that tinnitus was not shown during 
service.

5.  Evidence submitted since the RO's February 1994 rating 
decision is new and material as it includes opinion from a 
November 2002 VA audiology examination report that the 
veteran's tinnitus results from in-service noise exposure.

6.  The veteran's tinnitus results from in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  The RO's February 1994 rating decision denying a claim of 
entitlement to service connection for right ear hearing loss 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a) (1993).

2.  The evidence added to the record subsequent to the RO's 
February 1994 decision denying a claim of entitlement to 
service connection for right ear hearing loss is new and 
material evidence; therefore, the claim is reopened.  38 
U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.385 (2005).

3.  Right ear hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.385 (2005)

4.  The RO's February 1994 decision denying a claim of 
entitlement to service connection for tinnitus is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1993).

5.  The evidence added to the record subsequent to the RO's 
February 1994 decision denying service connection for 
tinnitus is new and material evidence; therefore, the claim 
is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2005).

6.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
right ear hearing loss and tinnitus.  In February 1994, the 
RO denied the appellant's original claim of entitlement to 
service connection right ear hearing loss on the basis that 
there was no competent evidence of a current disability for 
VA purposes.  The RO also denied a claim of entitlement to 
service connection for tinnitus on the basis that such 
disability was not shown in service.  The veteran was 
provided notice of this decision by letter dated March 1, 
1994, but he did not file a timely appeal.  See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302(a) (1993) (a 
Notice of Disagreement (NOD) shall be filed with the agency 
of original jurisdiction within 1-year from the date that the 
agency mails notice of the determination).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2005).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

The veteran filed his application to reopen his claims of 
entitlement to service connection for right ear hearing loss 
and tinnitus by means of a VA Form 21-4138 filing received on 
October 31, 2001.  For claims filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a) 
(2005); 66 Fed. Reg. 45630 (Aug. 29, 2001).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).  For purposes of reopening a claim, the 
claimant only need to submit evidence which is new and 
material regarding the basis, or issue at hand, for the 
previous final denial.  See Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) (determining the issue at hand for the 
purposes of reopening a finally denied claim depends on what 
evidence was before the adjudicator when the final decision 
was made and the reasons that were given for the denial of 
the claim).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  Under VA regulations, impaired hearing 
is considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  

Evidence added to the record since the RO's February 1994 
decision includes a November 2002 VA audiology examination 
report.  Audiometric testing demonstrated right ear auditory 
thresholds greater than 26 decibels in the frequencies 500, 
1000, 2000, 3000 and 4000 Hertz.  Thus, a current disability 
per VA standards exists.  38 C.F.R. § 3.385 (2005).  The 
audiologist recorded the veteran's history of in-service 
noise exposure of being in close proximity to jet engine 
noise during aircraft carrier launches.  The examiner opined 
that, based upon the veteran's history of extremely loud 
noise exposure in the military, the veteran's sensorineural 
hearing loss (SNHL) was caused in part by his occupational 
noise exposure while in the military.  The examiner also 
opined that "tinnitus is due to the same etiology as the 
hearing loss" while noting the onset of tinnitus many years 
after the veteran's discharge from service.

The Board finds that the results from the November 2002 VA 
audiology examination constitutes new and material evidence 
sufficient to reopen the claims of entitlement to service 
connection for right ear hearing loss and tinnitus.  The 
evidentiary defects in February 1994 are cured as the new 
evidence demonstrates that a current right ear hearing loss 
disability per VA standards exists, and includes opinion that 
the veteran's right ear hearing loss disability results from 
in-service noise exposure.  Additionally, the examiner 
provided opinion that tinnitus results from in-service noise 
exposure.  The claims folder was not available for review, 
but the recorded history underlying the opinion is an 
accurate recitation of the veteran's known military noise 
exposure while working as a crash and salvage crewmember, as 
well as a plane handler, aboard the USS ORISKANY.  See Harris 
v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000) (medical 
opinion based upon an accurate lay history constitutes 
competent medical evidence).  Of note, service connection is 
in effect for left ear hearing loss.  The claims, therefore, 
are reopened.

A review of the record discloses no competent medical 
evidence suggesting an alternate etiology for the veteran's 
right ear hearing loss and tinnitus.  The Board, therefore,  
finds that the veteran's right ear hearing loss and tinnitus 
results from his in-service noise exposure.  The claims of 
entitlement to service connection for right ear hearing loss 
and tinnitus are granted.  Hanson v. Derwinski, 1 Vet. App. 
512 (1991) (an appellant is entitled to service connection 
where he submits supportable medical opinion of an 
etiological relationship that is unrebutted by other medical 
opinion of record).


ORDER

The claim of entitlement to service connection for right ear 
hearing loss is reopened and granted.  (Prior to assigning a 
disability evaluation and effective date of award, the RO 
should provide appropriate notice as required in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).

The claim of entitlement to service connection for tinnitus 
is reopened and granted.  (Prior to assigning a disability 
evaluation and effective date of award, the RO should provide 
appropriate notice as required in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).


REMAND

The RO has contacted the Social Security Administration (SSA) 
by letter on 7 occasions in an attempt to obtain the 
veteran's records pertaining to his award of disability 
benefits.  No response from SSA has been received.  The law 
requires that SSA records be obtained if potentially relevant 
to a claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 
188 (2002) (possibility that SSA records could contain 
relevant evidence, to include an etiology opinion, cannot be 
foreclosed absent a review of those records).  The law also 
requires that VA must receive a response from SSA as to the 
existence or non-existence of records in their possession.  
38 C.F.R. § 3.159(c)(2) (2005).  The case must be remanded to 
obtain all medical and legal documents pertaining to the 
veteran's award of SSA disability benefits.

The veteran's VA clinic records disclose a diagnosis of PTSD 
after being provided psychometric testing noting that two in-
service stressors (not identified) supported the PTSD 
diagnosis.  The veteran is known to have served as both a 
plane handler and crewmember of the crash and rescue team 
while serving aboard the USS ORISKANY.  He has provided ample 
detail for several of his claimed in-service stressors to 
allow for verification, and has submitted some potentially 
supporting documentation from a newsletter published by the 
crew of the USS ORISKANY.  See Suozzi v. Brown, 10 Vet. App. 
307 (1997).  Information and verification should be sought 
from the U.S. Army & Joint Service Records Research Center 
(JSRRC).  See Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI 
(examples of "other supportive evidence" for a non-combat 
stressor includes, but is not limited to, incidents of a 
plane crash, ship sinking, explosion, rape or assault, or 
duty in a burn ward or graves registration unit).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Obtain the following evidence and/or 
information:
      a) complete clinic records from the Las Vegas 
VA Medical Center (VAMC) since July 2004;
      b) complete records from the VetCenter since 
August 2004; and 
      c) all medical and legal documents pertaining 
to the veteran's award of SSA disability 
benefits.

2.  Seek verification of the veteran's claimed 
non-combat stressors with JSRRC.  JSRRC should be 
requested to provide any information available 
which might corroborate the veteran's alleged 
stressors and any other sources that may have 
pertinent information.  JSRRC should be requested 
to provide the following research:
	a) provide deck logs of the USS ORISKANY CVA 
34 (and any other pertinent information) for the 
time period of October or November 1972 to verify 
whether the veteran was rescued from going 
overboard;
	b) provide deck logs of the USS ORISKANY CVA 
34 (and any other pertinent information) for the 
time period of July through August 1973 to verify 
whether an aircraft accident required a response 
from the crash and rescue team and resulted in 
any injuries;
	c) provide deck logs of the USS ORISKANY CVA 
34 (and any other pertinent information) for the 
time period of November  through December 1973 to 
verify whether an aircraft accident required a 
response from the crash and rescue team and 
resulted in any injuries, and whether any 
aircraft crashed while attempting to take-off; 
and
		d) provide deck logs of the USS ORISKANY CVA 
34 (and any other pertinent information) for the 
time period of January and March 1974 to verify 
whether any aircraft crashed while attempting to 
take-off.

3.  Thereafter, the veteran should be scheduled 
for examination in order to ascertain whether he 
manifests PTSD related to event(s) in service.  
The claims folder should be provided to the 
examiner for review.  The examiner should be 
requested to provide opinion on the following 
questions:
		a) whether the veteran manifests PTSD; and, 
if so
      b) specifically identify which stressor(s)s 
are linked to the PTSD diagnosis.

4.  Thereafter, readjudicate the claims on appeal 
to specifically include the issue of an increased 
rating for hearing loss that now involves both 
ears.  If any benefit sought on appeal remains 
denied, the veteran and his representative should 
be provided a supplemental statement of the case 
(SSOC) and an appropriate time to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


